Citation Nr: 0933170	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel

REMAND

The Veteran had active military service from September 1954 
to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2009, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran submitted additional 
evidence to the Board in the form of information relating to 
40-millimeter guns and whispered voice tests.  The Veteran 
waived review of the newly submitted evidence by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(2008).  

In a May 2007 statement, the Veteran contends that he has 
hearing loss and tinnitus as a result of noise exposure in 
service.  Specifically, he attributes his claimed 
disabilities to noise from exposure to 40-millimeter fire 
while working as a gun loader aboard the destroyer USS 
Eversole.  Thus, the Veteran contends that service connection 
is warranted for hearing loss and tinnitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss 
(organic disease of the nervous system), may be presumed to 
have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran's September 1954 entrance 
examination report and May 1958 separation examination report 
both indicate normal hearing by whisper test.

The only other medical evidence of record is a December 2007 
audiological examination form a Dr. W.  The audiologist notes 
the Veteran's medical history as:

[The Veteran] presented with a history of 
hearing loss and continuous tinnitus in 
both ears that he said began while he was 
in service and has continued to 
worsen. . . .

While in service the Veteran stated that 
he was exposed to machine gun noise.  He 
stated that this exposure to this 
hazardous noise while in the service 
caused the hearing loss and tinnitus that 
he experiences today.  The Veteran said 
that he has difficulty understanding 
normal conversational speech. . . .

[T]he Veteran further stated that there 
were times when he did not have access to 
hearing protection while in the service.

The audiologist diagnosed the Veteran with bilateral 
sensorineural hearing loss and bilateral tinnitus and opined 
that "[a]fter reviewing the Veteran's service history, it is 
as likely as not that the Veteran's hearing loss and tinnitus 
are the result of his exposure to hazardous noise while in 
service."

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

Here, the Board finds that the conclusions of the December 
2007 audiologist are inadequate because they are not founded 
on the entire medical history of the Veteran.  Missing from 
the audiologist's rationale, and missing from the evidence of 
record, are medical records covering the almost 50-year 
period between the Veteran's separation from service and the 
2007 diagnosis.  Specifically, the audiologist's rationale 
includes no discussion of whether the Veteran was exposed to 
any noise between 1958 and 2007.

Nonetheless, given the conclusions of the examiner, the Board 
finds that the opinion triggers VA's duty to provide a VA 
medical examination in connection with his claim.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (a medical examination is necessary when the 
evidence indicates that the Veteran's current disability may 
be associated with service, but is lacking in specificity to 
support a decision on the merits).  As such, the Board finds 
that further development is necessary to address the etiology 
of the Veteran's hearing loss and tinnitus.  The Board will, 
therefore, remand the case to obtain the Veteran's medial 
records, including any treatment or evaluation for hearing 
loss or tinnitus, and to schedule the Veteran for a VA 
examination to obtain a medical opinion regarding the medical 
probability that any hearing loss or tinnitus is attributable 
to military service, including a discussion of Veteran's 
medical and noise exposure history between 1958 and 2007.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment or 
evaluation of hearing loss and/or 
tinnitus, especially records dated 
between 1958 and 2007.  Ask the Veteran 
to submit the records if he has them in 
his possession.  Request treatment 
records from any medical facility 
identified by the Veteran.  Obtain 
releases from the Veteran as necessary.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted.  
Specifically, the examiner should 
identify any noise exposure to which the 
Veteran was subjected between 1958 and 
2007.

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has hearing loss or 
tinnitus.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for hearing loss and tinnitus.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

